











TORCHMARK CORPORATION Savings and Investment Plan


2016 AMENDMENT Number one


ARTICLE I.
PURPOSE AND EFFECTIVE DATE

1.Purpose. Torchmark Corporation (“Torchmark”) is the Sponsor of the Torchmark
Corporation Savings and Investment Plan (the “Plan”). Torchmark intends to amend
the Savings and Investment Plan (i) to increase the Plan’s limit on employee
contributions, (ii) to permit contributions (“Roth Contributions”) to be made
pursuant to Section 402A of the Internal Revenue Code of 1986 as amended, and
(iii) to allow for mandatory distributions to individual retirement accounts of
certain accounts with small balances.
2.Effective date of Amendment. This Amendment is effective May 11, 2016.
3.Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Savings and Investment Plan to the extent those provisions are
inconsistent with the provisions of this Amendment.
ARTICLE II. INCREASE IN LIMITS ON EMPLOYEE CONTRIBUTIONS
In order to increase the limit on the amount of Employee Contributions to the
Plan, Subsection 3.3.1 of the Plan’s governing document is amended to read as
follows:
Each Participant may authorize the Employer to reduce his Compensation by up to
sixty percent (60%), and to have such amount deposited to the Participant’s
Salary Deferral Account or Roth 401(k) Contributions Account as elected pursuant
to Section 3.3.7 as Salary Deferral Contributions. However, the total Salary
Deferral Contributions made on a Participant’s behalf to this Plan or any other
qualified plan maintained by the Employer, during such Participant’s taxable
year may not exceed maximum salary reduction contribution permitted under Code
§ 402(g), except to the extent permitted under Code § 414(v), if applicable.
ARTICLE III.
ROTH CONTRIBUTION ARRANGEMENT

The Plan’s governing document is amended to provide for Roth Contributions as
follows:
(a)Amendments to Definitions.
(1)
Section 1.60 Rollover Contributions is amended to include the following at the
end of the Section:



Rollover Contributions may include a rollover from a Roth elective deferral
account from an applicable retirement plan described in Code Section 402A


1

--------------------------------------------------------------------------------





(e)(1) to the extent permitted under the rules of Code Sections 402(c) and
402A(c).


(2)
Section 1.61 Salary Deferral Contributions is amended to read as follows:



Salary Deferral Contributions. Amounts deferred into the Plan by Participants
pursuant to Section 3.3. Salary Deferral Contributions include both Pre Tax
401(k) Contributions and Roth Contributions.
(3)
The following additional definitions are added to Article I:

Pre Tax 401(k) Contributions. Amounts deferred into the Plan by Participant
pursuant to Section 3.3.1 that are not designated as Roth 401(k) Contributions
or Roth Catch-Up Contributions.
Roth Contributions. Amounts deferred into the Plan by Participants pursuant to
Section 3.3.1 that are irrevocably designated by Participants as Roth
Contributions at the time of the cash or deferred election pursuant to Section
3.3.7. Any Contribution designated as a Roth Contribution shall be treated by
the Employer as includable in the Participant’s income at the time the
Participant would have received that amount in cash if the Participant had not
made the election (a “cash or deferred election”) to make the contribution. Roth
Contributions can be either Roth 401(k) Contributions or Roth Catch-up
Contributions.
Roth 401(k) Contributions. Amounts deferred into the Plan by Participants
pursuant to Section 3.3.1 that are designated by Participants irrevocably at the
time of the cash or deferred election as Roth 401(k) Contributions pursuant to
Section 3.3.7.
Roth Catch-Up Contributions. Amounts deferred into the Plan by Participants
pursuant to Section 3.3.2 that are designated as Roth Catch-Up Contributions
pursuant to Section 3.3.7.
Roth Rollover Contributions. Amounts directly rolled over from a Roth elective
deferral account in an applicable retirement plan described in Code Section
402A(e)(1) and permitted pursuant to the rules under Code Sections 402(c) and
402A(c).


2

--------------------------------------------------------------------------------





(b)Amendment to Section 3.1. Section 3.1 is amended in its entirety to read as
follows:
A Salary Deferral Account, a Matching Account, a Participant Contributions
Account, an Employer Contributions Account, a Rollover Account, a Merged Profit
Sharing Account, a Roth Contribution Account and a Roth Rollover Contribution
Account shall be established for each Participant, as applicable. All
Contributions by or on behalf of a Participant shall be deposited to the
appropriate Account.
(c)Amendment to Section 3.3. Section 3.3 is amended to include the following
additional Subsection:
3.3.7    Roth Contributions are permitted in accordance with Section 402A of the
Code. A Participant may make an irrevocable election to designate Salary
Deferral Contributions and/or Catch-Up Contributions as Roth Contributions in
lieu of all or a portion of the Pre Tax 401(k) Contributions the Participant is
otherwise eligible to make under the Plan. A Participant’s Roth 401(k)
Contributions and Roth Catch-Up Contributions will be deposited in a separate
Account in the Plan used to hold only such contributions and related earnings.
No contributions other than Roth 401(k) Contributions and Roth Catch-Up
Contributions along with properly attributable earnings will be credited to each
Participant’s Account holding Roth Contributions and Roth Catch-Up
Contributions, and gains, losses and other credits or charges will be allocated
on a reasonable and consistent basis to such Accounts. The Plan will maintain a
record of the amount of Roth Contributions in each such Account.
(d)Amendment to Section 3.3.4.
Corrective Distributions of Excess Elective Deferrals. Subsection 3.3.4 is
amended to include the following:
Any distribution of Excess Salary Deferral Contributions for a year shall be
made first from the Participant’s Roth Contributions and then from Pre-Tax
401(k) Contributions, to the extent either are made for the year.
(e)Rollovers from Roth Accounts. Section 3.4 is amended to included the
following additional Subsection:
3.4.4    Notwithstanding any other provision contained in the Plan, the Plan
will accept a rollover contribution to a Roth Contribution Account only if it is
a direct rollover from another Roth elective deferral account under an
applicable retirement plan


3

--------------------------------------------------------------------------------





described in Code Section 402A(e)(1) and only to the extent the rollover is
permitted under the rules of Code Sections 402(c) and 402A(c).


(f)Rollovers to Roth Accounts. Section 8.4 is amended to include the following
at the end of the Section:
Notwithstanding any other provision contained in the Plan, direct rollover of a
distribution from a Roth Contribution Account or Roth Rollover Account under the
Plan will only be made to another Roth elective deferral account under an
applicable retirement plan described in Code Section 402A(e)(1) or to a Roth IRA
described in Code Section 408A, and only to the extent the rollover is permitted
under the rules of Code Sections 402(c) and 402A(c).
(g)Correction of violations of ADP Test. Subsection 5.6 is amended to include
the following at the end of the Section:
In making a distribution of Excess Salary Deferral Contributions, the Plan will
distribute Roth Contributions (plus any income or loss allocable to such
contributions) first and then Pre-Tax 401(k) Contributions (plus any income or
loss allocable to such contributions).
ARTICLE IV.
ADOPTION OF AUTOMATIC ROLLOVER PROGRAM

The Plan’s governing document is amended to provide for the automatic rollover
of vested account balances that are less than $5,000 and greater than $1,000 by
adding the following new subsection (d) to Section 7.4.1.
(d)    Automatic Rollover Distribution. Notwithstanding the foregoing, upon a
severance of employment, if the value of a Participant’s Vested Individual
Account balance derived from contributions made by either the Employer or the
Employee is greater than $1,000 and does not exceed $5,000, if the Participant
does not elect to have such distribution paid directly to an eligible retirement
plan specified by the Participant in a direct rollover or to receive a
distribution paid directly to the Participant, then the Plan Administrator will
cause the distribution to be paid in a direct rollover to an individual
retirement plan designated by the Plan Administrator. The value of a
Participant’s Vested Individual Account and distributable benefit shall be
determined without regard to that portion of the Individual Account that is
attributable to a rollover contribution, and the earnings allocable thereto,


4

--------------------------------------------------------------------------------





within the meaning of Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii),
and 457(e)(16) of the Code.


This amendment has been executed this 17th day of May, 2016.
TORCHMARK CORPORATION




By: /s/ Frank M. Svoboda
Name: Frank M. Svoboda
Title: Executive Vice President and CFO


EMPLOYER




5